Judgment affirmed, with costs. Memorandum: There is evidence to support findings that the floor had been recently oiled by defendant, that the spot on the floor where plaintiff fell was left with an excess of oil causing a slippery and dangerous condition, that no precaution was taken by defendant to mitigate the condition, and that plaintiff was free from contributory negligence. All concur, except Taylor, J., who dissents and votes for reversal on the law and the facts and dismissal of the complaint. (The judgment is for plaintiff in a negligence action.) Present — Sears, P. J., Crosby, Lewis, Taylor and Cunningham, JJ.